DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claims 1 and 8, the closest prior art Bower et al. (PGPUB 20120033227) in view of Madden et al. (PGPUB 20030163031) and further in view of Gibson et al. (PGPUB 20140267668) (All of record), fails to disclose in combination with all of the other elements of the claim wherein set a depth of field for capturing a plurality of images of a fundus, the depth of field being set by defining lower and upper diopters; divide the depth of field into a plurality of different diopter ranges, wherein the depth of field and number of diopter ranges are adjustable; adjust the lens to each of the plurality of different diopter ranges, the lens being set to each diopter range without regard to focus of features shown by the lens. Modification of Bower in view of Madden in view of Gibson to include the depth of field division technique claimed would require significantly altering the method of imaging of each and all of the prior art. The method claimed would result in the prior art accruing a large quantity of images that would be unusable for diagnostic purposes. Applicant’s novel method results in capturing images throughout the depth of field prior to a patient’s reaction to the lighting during non-mydriatic imaging ([0046]-[0047] and also see applicant’s remarks dated 2/7/2019 page 8). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872